Citation Nr: 1036233	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  04-05 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which determined that new and material evidence had not 
been presented with which to reopen a previously denied service 
connection claim for PTSD.  

In December 2002, the Veteran testified at a hearing held at the 
RO.  A transcript of that hearing is of record. 

The PTSD claim was reopened by the Board in an April 2005 
decision and was remanded for additional development prior to 
consideration of the claim on the merits.  In March 2008, the 
Board remanded the case for a second time for additional 
evidentiary development, primarily corroboration of newly 
reported stressors.  In September 2009, the Board again remanded 
the case primarily for additional evidentiary development 
consisting of corroboration of stressors.

As will be explained herein, while this case was pending 
appellate consideration, the regulations pertaining to PTSD 
claims changed.  The new regulations provide a basis for granting 
the benefit sought in this case.


FINDINGS OF FACT

1.  The Veteran served in Vietnam from May 1985 to January 1966 
and received a Vietnam Service Medal.

2.  The Veteran indicated that he was exposed to the actual death 
or threatened death of himself and others from hostile military 
activity which caused a reaction of horror, as a result of a 
stressor reported as retrieving and bagging dead soldiers and 
body parts for transport while serving in Vietnam.

3.  In 2009, a VA clinical psychologist diagnosed the Veteran as 
suffering from PTSD, and specifically linked this to the 
Veteran's stressor reported as retrieving and bagging dead 
soldiers and body parts for transport while serving in Vietnam. 

4.  The Veteran's claimed in-service stressor is consistent with 
the places, types, and circumstances of service.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009), § 3.304(f) (2009) (as amended by 75 
Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 
15, 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

It appears that in this case the medical opinion evidence and 
clinical records on file are sufficient to support a grant of 
service connection for the claimed PTSD under newly issued 
regulatory authority.  Thus, the Board finds that any possible 
errors on the part of VA in fulfilling its duties under the VCAA 
with respect to this claim are rendered moot.



Factual Background

Service personnel records show that the Veteran served in the 
U.S. Army in Vietnam from May 1965 to January 1966 and that his 
awards and decorations include a Vietnam Service Medal.  His 
military occupation was that of an engineer parts and supply 
specialist.  

A service connection claim for PTSD was originally denied by the 
RO in July 1998.  The evidence before the RO at that time 
included service treatment records and VA medical records dated 
from 1986 to 1997, which were negative for a diagnosis of PTSD.  
In denying the claim, the RO reasoned that there was no diagnosis 
of PTSD on file, nor had the Veteran provided any stressor 
information which was capable of substantiation and which 
supported a PTSD diagnosis.  The decision was not appealed and 
became final.  

The Veteran filed to reopen the claim in May 2000, providing 
additional evidence for the record consisting of a report of a VA 
psychological evaluation conducted in August 2000.  The Veteran's 
reported symptoms included anxiety, depression and stress.  He 
acknowledged having nightmares about Vietnam combat and stated 
that while in Saigon, he saw a South Vietnamese General execute 
an enemy soldier by shooting him in the head with a pistol.  The 
Veteran reported that he was 15 feet away when the this happened 
and subsequently dreamed about this event frequently.  Chronic 
PTSD was diagnosed, which the VA psychologist linked to the 
trauma of war.  

Also added to the file were VA mental health outpatient records 
reflecting that PTSD had been diagnosed as early as December 
1996.  At that time, it was noted that the results of the 
Mississippi Scale of Combat Stress revealed a stress level 
typical of a Vietnam combat veteran with PTSD.

In statements from the Veteran dated in January and May 2001, he 
indicated that he was assigned to a combat engineer group in 
Vietnam, 510 Combat Engineers, and that he had received a Combat 
Infantryman Badge (there is no indication of such an award on 
file).  In July 2001 he identified his duties in Vietnam, which 
included: (1) ammunition detail; (2) retrieval of dead bodies; 
(3) guard duty at the "Ton-si-nout" airport in Saigon; and (4) 
supply handler with exposure to Agent Orange.  He also reported 
that he was in a convoy that ran over and killed people in 
Saigon.  

In a January 2002 rating decision (currently on appeal), the RO 
determined that new and material evidence had not been presented 
with which to reopen a previously denied service connection claim 
for PTSD.  

In December 2002, the Veteran provided testimony at a hearing 
held at the RO.  He stated that while in Saigon, he saw a man 
pull a gun out and shoot a person in the head, adding that he 
found a picture of such an incident in the library, but did not 
believe it was the incident that he witnessed.  He also stated 
that while on ammo detail, and hit a child who ran in front of 
the road with a truck outside of Saigon, and reported this but 
never knew what happened to the child, assuming that the child 
may have died.  The Veteran also reported being assigned to body 
detail, bagging bodies and putting them in a truck.  He indicated 
that during his time in Vietnam, he was afraid most of the time.  
The Veteran also mentioned twice having performed guard duty at 
the "Tonsinoo" Airport in a tall tower.  He stated that this 
duty scared him as he was not trained for infantry and there was 
evidence of fire/gunfire around him.  He mentioned that he did 
not believe that he had been awarded a CIB.  The Veteran 
indicated that he was not subject to any rocket or mortar attacks 
while in Vietnam. 

In December 2002, the RO contacted the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), now known as the Joint 
Services Records Research Center (JSRRC), in order to attempt to 
corroborated the Veteran's alleged in-service stressors, as 
reported during his hearing testimony.  The file contains a 
response from USASCRUR/JSRRC dated in January 2004.  It was 
confirmed that the Veteran's unit (510 Engr Co) was engaged in 
general engineer construction work in Saigon from June through 
August 1965.  In mid-September 1965, the unit departed Saigon and 
provided support in the Cam Ranh Bay area.  The response 
indicated that the Veteran's reports of body bag detail and 
hitting a child could not be verified.  It was noted that 
official reports documented an explosive charge which was 
detonated in the civilian passenger terminal at Tan Son Nhut on 
June 16, 1965 and an explosion at a restaurant in Saigon on June 
25, 1965.  The response indicated that further attempts at 
stressor verification would require more specific information.    

In an April 2005 decision, the Board reopened the PTSD claim and 
remanded the case for additional development prior to rendering a 
decision on the merits of the claim.  

The Veteran provided additional stressor information in April 
2006, indicating that while aboard a ship, he witnessed an 
incident in which a cable line beheaded someone else on board.  
He also submitted a card dated on May 21, 1965, indicating that 
he had been initiated into the Royal Domain of the Golden Dragon 
and at that time had been aboard the USNS General Leroy Eltinge.

In August 2006, additional stressor information was provided.  
The Veteran reported handling dead bodies while on special 
detail.  He also reported witnessing a Navy soldier having his 
head cut off due to an accident.  It was also reported that Sgt. 
H.B. was executed in Vietnam; the Veteran reports that this was 
his supervisor.  In support of these stressors, the Veteran 
provided State Department documents indicating that on June 24, 
1965, the Viet Cong executed Sergeant H.B, and that on July 1, 
1966, SSGT H.B. died while captured.  

In March 2008, the Board remanded the case for additional 
evidentiary development to include corroboration of the stressors 
which he had provided, as detailed above.  

The file contains a response from JSRRC dated in June 2008 
indicating that the unit history of the Veteran's unit (510 Engr 
Co) had been reviewed, showing that the unit had embarked on the 
U.S.N.S. General Le Roy Eltinge on May 13, 1965, which docked at 
Midway Island on May 25, 1965.  It was noted that the history of 
that unit did not document any specific combat incidents or 
casualties sustained by the unit in 1965.  It was further 
reported that U.S. Army casualty data did not list Sgt. H.B. as 
having been killed in action in 1965, but showed that SSG H.B. 
was captured and killed in South Vietnam in July 1966.  

A VA examination was conducted in June 2009 and the claims file 
was reviewed.  The Veteran's military history was notable for his 
having served as a vehicle parts clerk and performing burial and 
ammo details while in Vietnam.  The history indicated that he had 
no combat duty, but reported picking up dead soldiers, bagging 
them, and putting them in a truck for transport, causing feelings 
of horror.  He also reported that while on a troop carrier to 
Vietnam, a cable on the ship snapped cutting off a sailor's head; 
maintaining that he witnessed this incident.  The examiner 
concluded that PTSD was at least as likely as not caused by or 
the result of retrieving and bagging soldiers for transport in 
Vietnam; a conclusion supported by tests which show that the 
Veteran met the criteria for PTSD.  

Pursuant to a remand issued by the Board in September 2009, the 
National Archives and Records Administration (NARA) was contacted 
in a further attempt to verify the Veteran's reported stressors.  
Specifically sought was confirmation of the Veteran's reported 
stressor involving a crewmember being beheaded aboard the USNS 
General Eltinge in May 1965, or aboard the USNS Barrett in May or 
June 1965.  In November 2009, the NARA issued a reply indicating 
that such information was not in NARA custody.  It was 
recommended that the Public Affairs Office of the Military 
Sealift Command be contacted.  

Later in November 2009, VA contacted the Public Affairs Office of 
the Military Sealift Command specifically seeking confirmation of 
the Veteran's reported stressor.  In January 2010, the Department 
of the Navy Military Sealift Command responded, indicating that 
no records relating to the request for information were available 
and that the request was forwarded to the Department of the Navy 
JAG Claims Unit.  In February 2010, VA was informed by the 
Department of the Navy JAG Tort Claims Unit that there was no 
record of any investigative report relating to the Veteran's 
reported stressor.

In February 2010, VA issued for the record a formal finding of 
lack of information required to corroborate any of the Veteran's 
reported stressors in conjunction with his serviced connection 
claim for PTSD.

In April 2010 additional evidence was received for the record, 
all of which was duplicative of evidence already on file and 
considered by the AOJ.  

Analysis

The Veteran seeks service connection for PTSD.  

To establish service connection, there must be: (1) a diagnosis 
of a current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after 
discharge will still be service connected if all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Service connection for PTSD in particular requires: (1) medical 
evidence diagnosing the condition in accordance with the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Medical Disorders (4th ed. 1994) (DSM- IV), (2) credible 
supporting evidence that the claimed in- service stressors 
actually occurred, and (3) a link, established by medical 
evidence, between the current symptomatology and the claimed in-
service stressor(s).  See 38 C.F.R. §§ 3.304(f), 4.125(a).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a) (2009), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for 
Veterans Claims (Court) has taken judicial notice of the mental 
health profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Cohen, 
10 Vet. App. 128 at 140-41.  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  These revised regulations apply in cases like 
the Veteran's, which were appealed to the Board prior to July 13, 
2010, but not decided by the Board as of that date.  75 Fed. Reg. 
41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  

The revised regulations pertaining to PTSD no longer require the 
verification of an in-service stressor if the Veteran was in a 
location involving "fear of hostile military or terrorist 
activity."  Such a location can be evidenced by awards such as 
the Iraq Campaign Medal or the Vietnam Service Medal.  Lay 
testimony alone can be used to establish the occurrence of an in-
service stressor in these situations.  The new regulatory 
provision requires that: (1) A VA psychiatrist or psychologist, 
or contract equivalent, must confirm that the claimed stressor is 
adequate to support a diagnosis of PTSD; (2) the claimed stressor 
is consistent with the places, types, and circumstances of the 
Veteran's service; and (3) the Veteran's symptoms are related to 
the claimed stressor.  Id.  

Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) 
states:

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and the veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, 
the veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.   

Previously, VA was required to undertake extensive development to 
determine whether a non-combat veteran actually experienced the 
claimed in-service stressor and lay testimony, by itself, was not 
sufficient to establish the occurrence of the alleged stressor; 
instead, credible supporting evidence of a corroborated in-
service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  

Having considered the elements which must now be shown to warrant 
a grant of service connection under the new regulations, the 
Board finds that they are substantially met in this case.  Under 
the recent amendments to the regulations involving PTSD, 
38 C.F.R. §3.304(f)(3) no longer requires the verification of an 
in-service stressor if the Veteran was in a location involving 
"fear of hostile military or terrorist activity."  Initially, 
the Board notes that the Veteran had service in Vietnam from May 
1965 to January 1966 and that his DD 214 does reflect that he 
received a Vietnam Service Medal, essentially providing a prima 
facie basis for a finding that the Veteran was in a location 
involving "fear of hostile military or terrorist activity."  

Under the new regulations, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror

In determining whether service connection is to be granted, due 
consideration must be given to the places, types, and 
circumstances of the Veteran's service as well as all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a).  Under 
38 U.S.C.A. § 1154(a), VA is required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Citing 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit has stated that competent medical evidence is not 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009)

In this case, one of the Veteran's reported stressors involved 
retrieving and bagging dead soldiers and body parts for transport 
while serving in Vietnam.  Consistent with this reported 
stressor, it can reasonably be concluded the Veteran experienced, 
witnessed, or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others.  In 
addition, the reported stressor is consistent with the places, 
types, and circumstances of the Veteran's service in Vietnam, to 
include his MOS as a supply specialist.  Significantly, the VA 
examination report of 2009 indicated that the Veteran's response 
to this stressor involved feelings of horror.  Hence, it may 
reasonably be determined that the stressor claimed the Veteran is 
related to his fear of hostile military or terrorist activity.

In addition, upon VA examination of June 2009 a VA clinical 
psychologist diagnosed PTSD and specifically linked this to the 
Veteran's stressor reported as retrieving and bagging dead 
soldiers and body parts for transport while serving in Vietnam.  

Essentially, the Board finds that referral to military records 
sources for further corroboration of the Veteran's lay testimony 
as to a stressor related to his service Vietnam is not necessary, 
because the aforementioned reported stressor is shown to have 
been related to the Veteran's fear of hostile military or 
terrorist activity and is consistent with the places, types, and 
circumstances of his service.  Thus, the Veteran's lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor under the recent amendment to the governing regulation, 
i.e., the new 38 C.F.R. § 3.304(f)(3), supra.  Significantly, in 
2009, a VA clinical psychologist diagnosed the Veteran with PTSD, 
specifically relating it to a stressor reported by the Veteran as 
retrieving and bagging dead soldiers and body parts for transport 
while serving in Vietnam.  This evidence essentially confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD and that the Veteran's symptoms are related to the claimed 
stressor.  Id.  

As it appears that the criteria required for the establishment of 
service connection for PTSD have been met, no further development 
is required in this case and the claim is granted.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


